Citation Nr: 1520663	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  97-26 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for hemorrhoids, to include as due to GERD.

3.  Entitlement to service connection for rectal polyps, to include as due to GERD.

(The issue of entitlement to retroactive vocational rehabilitation training benefits under Chapter 31 of Title 38 of the United States Code prior to August 29, 2005 will be the subject of a separate Board of Veterans' Appeals decision.)


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In April 2014, the Veteran presented testimony relevant to the issues discussed in this decision, as well as the vocational rehabilitation issue that will be addressed in a separate decision, at a Board hearing held before the undersigned Veterans Law Judge in Milwaukee, Wisconsin.  A transcript of the Board hearing has been associated with the electronic file on the "Virtual VA" system.  

In September 2014, the Board remanded the matter for additional development; specifically, to provide the Veteran with a VA examination and medical opinion.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the September 2014 Board Remand is included in the Duties to Notify and Assist section below.
The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.
FINDINGS OF FACT

1.  The Veteran did not participate in a "radiation-risk activity" during service and is not a "radiation exposed veteran." 

2.  The Veteran has a current disability of GERD.

3.  The Veteran experienced symptoms of a gastroesophageal injury or disease in service.

4.  The current GERD disability is not related to service.

5.  The Veteran has current disabilities of rectal polyps and hemorrhoids.

6.  The Veteran is not service connected for GERD.

7.  The Veteran's rectal polyps and hemorrhoids were not present during service, nor is there an in-service-event, injury, or disease to which they may be related.


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for hemorrhoids, to include as due to GERD, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2014).

3.  The criteria for service connection for rectal polyps, to include as due to GERD, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

In a January 2010 letter sent prior to the initial denial of the claims, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, VA examination reports, the April 2014 Board hearing transcript, Social Security Administration records, and the Veteran's written statements.  

Following the September 2014 Board remand, VA examined the Veteran for gastrointestinal disorders in February 2015.  The VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, performed laboratory testing, and provided the requested medical opinions with supporting rationale.  Although the Veteran contends that the February 2015 VA examination was inadequate because there was no physical examination performed, the Board finds that, because there is no dispute regarding whether the Veteran has current rectal polyps, internal hemorrhoids, or GERD, no further physical examination was needed for the VA examiner to provide the requested medical opinions.  For these reasons, the Board finds that the February 2015 VA examination and medical opinions are adequate for deciding the appeal and that no further VA examination or medical opinion is required to fulfill VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter, and no further development is required to comply with the duty to assist in developing the facts pertinent to the issues on appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Legal Analysis

As an initial matter, the Board finds that the Veteran did not participate in a "radiation-risk activity" during service and is not considered a "radiation exposed veteran."  The Veteran has submitted written statements suggesting that certain nonspecific disorders were caused by radiation exposure in service.  See, e.g., January 2015 letter.  Specifically, the Veteran contends that he was exposed to radiation while serving in the White Sands Missile Range in New Mexico.  See, e.g., February 2015 letter.

VA requires that claims for service connection based upon radiation exposure be processed according to VA regulations set out in VA Manual, M21-1MR.  According to M21-1MR, IV.ii.1.B.5.b, when developing a claim based on radiation exposure, a claimant must show by medical evidence the existence of a radiogenic disease listed in 38 C.F.R. § 3.309(d)(2) (2014), and allege that the disability was the result of participation in a "radiation risk activity" as defined in 38 C.F.R. § 3.309(d)(3) (2014).

The term "radiation risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device; participation in the postwar occupation of Hiroshima or Nagasaki, Japan during the period August 1945 to July 1946 ; internment as a prisoner of war in Japan or service on active duty in Japan immediately following such internment immediately after World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of United States occupation forces in Hiroshima or Nagasaki during the period from August 1945 to July 1946; service in which the service member was, as part of his or her duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, under certain conditions; service before January 1, 1974, on Amchitka Island, Alaska, and during such period the veteran was exposed to ionizing radiation related to underground nuclear tests; or, service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under the Energy Employees Occupational Illness Compensation Program.

The record does not show, and the Veteran does not allege, that he participated in any of the activities cited above.  Even if the Veteran were to have participated in one of the activities cited above, or if exposure to radiation in New Mexico actually occurred, such as during atomic missile testing, the Veteran has neither alleged nor submitted medical evidence of a current diagnosis for a disease listed under 38 C.F.R. § 3.309(d)(2), which only includes certain forms of cancer.  For these reasons, the Veteran is not entitled to presumptive service connection as a "radiation exposed veteran" within the meaning of 38 C.F.R. §§ 3.309(d) and 3.311 (2014).



Service Connection for GERD

The Veteran contends that GERD symptoms began in service and have continued since that time.  See January 2010 VA Form 21-4138; April 2014 Board hearing transcript at 16-17.  For these reasons, the Veteran asserts that service connection is warranted for GERD.

Initially, the Board finds that the Veteran has a current disability of GERD.  The February 2015 VA examination reports reflects a current diagnosis of GERD, which was first diagnosed in 2009.  

The Board next finds that the Veteran experienced symptoms of a gastroesophageal injury or disease in service.  A December 1976 treatment record indicates that the Veteran presented with complaints of a sore throat, throat irritation, and nausea.  The impression was an upper respiratory infection; however, these symptoms are also consistent with GERD symptoms.  A May 1977 assessment of increased gas followed complaints of pain in the abdomen.  In this context, the Veteran testified during the April 2014 Board hearing that symptoms of GERD began in service, and that he has had recurrent symptoms.  See April 2014 Board hearing transcript at 17.

On review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is against finding that the current GERD is related to service.  The February 2015 VA examiner opined that it is less likely than not that the GERD was incurred in or caused by service.  The VA examiner's rationale reflects that although the Veteran was treated for the GERD-like symptom of a sore throat in service, it is less likely than not that this was actually a GERD symptom.  Specifically, the VA examiner explained that dysphagia, a common symptom of GERD, is similar to a sore throat; however, dysphagia generally requires proton pump inhibitor (PPI) therapy to treat symptoms.  In the Veteran's case, the sore throat resolved without PPI therapy, and the Veteran was not seen for dysphagia until 2009, when he was first examined for GERD.  Additionally, the Veteran's sore throat was determined to be a symptom of an upper respiratory infection in service, which is consistent with an enlarged lymph node, which was also diagnosed in service.  The VA examiner also stated support for the opinion that there is no clinical objective evidence that the Veteran had GERD in service.

To the extent that the Veteran has asserted that the current GERD is related to service, the evidence has not demonstrated that in this case, where there are some general symptoms in service that did not continue, the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of the GERD.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  In this case, a competent medical opinion requires knowledge of the gastrointestinal system, the ability to differentiate between GERD and other potential gastrointestinal disorders, and an understanding of the factors and influences that underlie the development of GERD.  The Veteran has not been shown to have such knowledge or understanding; therefore, the Veteran's purported opinion regarding the etiology of GERD does not have any probative weight.  Rucker, 10 Vet. App. at 74. 

In sum, the weight of the probative evidence is against finding that the current GERD disability is related to service, including the in-service complaint of a sore throat.  As such, the Boards finds that the criteria for service connection for GERD have not been met.  38 C.F.R. § 3.303(d).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Rectal Polyps and Hemorrhoids

The Veteran contends that current rectal polyps and hemorrhoids are caused by ongoing stomach and ulcer problems that are related to GERD.  See April 2014 Board hearing at 23.  The Veteran has previously asserted that service connection is warranted for both rectal polyps and hemorrhoids without regard to GERD; however, the Veteran has not provided any specific assertions as to how either rectal polyps or hemorrhoids are more generally related to service.

The Board finds that the Veteran has current disabilities of rectal polyps and hemorrhoids.  A February 2009 VA colonoscopy report shows both rectal polyps and internal hemorrhoids.  Although there is no recent treatment for either disability, the evidence does not show that either disability has resolved.

Pursuant to the discussion above, service connection for GERD has been denied.  As a result, service connection for rectal polyps or hemorrhoids as due to GERD is not warranted on a secondary theory of entitlement because GERD is not a service-connected disability.  See Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 516-17. 

The Board next finds that the Veteran's rectal polyps and hemorrhoids were not present during service, nor is there an in-service-event, injury, or disease to which they may be related.  The evidence of record does not show that the rectal polyps or hemorrhoids were present during service.  The Veteran has not reported that he had rectal polyps or hemorrhoids during service.  Aside from the contention regarding GERD, which the evidence has not shown to have been present during service, the Veteran has not identified any event, disease, or injury of service to which the rectal polyps or hemorrhoids may be related.  Review of the Veteran's service treatment records does not reveal any notations or complaints of rectal polyps or hemorrhoids. 

In sum, the preponderance of the evidence is against finding any event, disease, or injury in service to which the current disabilities may be related; therefore, service connection is not warranted on a direct basis.  See Shedden, 381 F.3d at 1167.  The criteria for service connection for either rectal polyps or hemorrhoids on a direct 










theory of entitlement have not been met, and the claims must be denied.  38 C.F.R. §§ 3.303, 3.317.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for GERD is denied.

Service connection for hemorrhoids is denied.

Service connection for rectal polyps is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


